DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 01 April 2021, with respect to 103 rejections have been fully considered and are persuasive in view of amendment.  The 103 rejections of 01 February 2021 has been withdrawn. 
Reasons for Allowance
Claims 1 and 3-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Nakaya (US 2008/0269605) discloses an ultrasonic apparatus that generates ultrasonic image through the ultrasonic probe, and a contact pressure is detected by the pressure sensor, which measures the pressure that the probe is pressed down the tested 
Nakabayashi (US 2014/0371589) teaches scanning mechanism including an actuator with a screw and a guide which is driven by the motor ([0039]), pressed against the subject and away from it ([0045]-[0046] Figures 6A-B, Figure 16B), but does not disclose a photoacoustic probe, and based on the contact pressure that represents the avascularized, through the grip portion that grips the probe as claimed. 
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “a moving mechanism comprising a motor that is configured to move the probe in a direction in which the probe is pressed against the subject until the contact pressure representing the subject is avascularized condition based on the contact pressure… until the contact pressure representing the subject is non-avascularized condition through the grip portion” in combination with the rest of the limitations of independent claim(s) 1. Nakaya does not use motor to press against, rather pressing is done by the operator, and does not further teach that the movement is based on the contact pressure related to either avascularized condition or non-avascularized condition as claimed. In addition, Nakayashi does disclose the motor, but does not disclose driving motor based on the contact pressure as claimed, and combining Nakaya with motor movement by Nakayashi would not arrive at the claimed invention of moving the probe based on the contact pressure related to avascularized conditions, through the grip portion as claimed.    There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention for a user to modify, and/or combine with other teachings in order to produce the claimed invention. Furthermore, 
Therefore, claim(s) 1 (And subsequently dependent claims 3-24) overcome(s) previously and currently cited prior art and is/are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/PATRICIA J PARK/Primary Examiner, Art Unit 3793